                                                            FILED
                                                       IN CLERK'S OFFICE
                                                   US DISTRICT COURT E.D.N.Y.
                                                                                    RD   1 W
UNITED STATES DISTRICT COURT                                      2019 *
EASTERN DISTRICT OF NEW YORK

EDNA IGARTUA,                                      BRObKLYN OFFICE
                                      Plaintiff,
                                                               MEMORANDUM & ORDER
                       -against-
                                                               19-CV-5831 (ENV)
THE POLICE DEPARTMENT;DETECTIVE
JOHNSON,

                                      Defendants.
                                                        X



VITALIANO,D.J.

       Plaintiff Edna Igartua, proceeding pro ^e, filed this action on October 9,2019. She has

also requested reassignment ofthis case to a different judge. Her request to proceed informa

pauperis, pursuant to 28 U.S.C. § 1915(a), is granted solely for purposes of this order. For the

reasons discussed below, her request for reassignment is denied, and the action is dismissed.

                                            Background

       Igartua's complaint, like others she previously filed in this court,' relates to plaintiffs

assertion that the police have failed to protect her. Plaintiff seeks "One Hundred million for

placing my life in danger on a daily basis" and states that the police have caused her "emotional,

physical, mental harm and distress due to their poor de[cisions] that involved themselves to




'See, e.g., Igartua v. Dep 't ofHomeless Servs., 16-cv-2645(ENV);Igartua v. The Police Dep V,
16-CV-2644(ENV);Igartua v. Hawkins, 15-cv-3807(ENV);Igartua v. DepI ofHomeless Servs.,
15-CV-3806(ENV);Igartua v. Hawkins, lO-cv-4460(ENV);Igartua v. Dep't ofHomeless Servs.,
 lO-cv-940(ENV). They have all been dismissed.
protec[t] mental[ly] ill drug addict[s] and underground pros[titution]. Compl. at 5.^

                                           Legal Standard

       Pro se pleadings are held to less stringent standards than those drafted by attorneys, and a

district court is required to read pro se complaints liberally and interpret them as raising the

strongest arguments they suggest. Estelle v. Gamble^ 429 U.S. 97, 106,97 S. Ct. 285,50 L. Ed.

2d 251 (1976)(citing Haines v. Kerner,404 U.S. 519,520-21,92 S. Ct. 594, 30 L. Ed. 2d 652

(1972)); Sealed Plaintiffv. Sealed Defendant,537 F.3d 185,191 (2d Cir. 2008). Moreover, at

the pleadings stage of a litigation, the district court must assume the truth of"all well-pleaded,

nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum Co.,621

F.3d 111, 124(2d Cir. 2010){cWmg Ashcroft v. Iqbal, 556 U.S. 662,677-80, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009)). Nonetheless, a complaint must plead sufficient facts to "state a claim

to relief that is plausible on its face." Bell Atl Corp. v. Twombly,550 U.S. 544,570,127 S. Ct.

1955, 167 L. Ed. 2d 929(2007). Providing emphasis and separate authority, under 28 U.S.C. §

1915(e)(2)(B), a district court is obligated to dismiss an informa pauperis action where it is

satisfied that the action "(i) is fiivolous or malicious;(ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief." 28 U.S.C. § 1915(e)(2)(B). In any event, regardless ofthe pleading status ofthe




^ All citations to pages ofthe complaints refer to the Electronic Case Filing System ("ECF")
pagination.
plaintiff, if the Court lacks jurisdiction to hear the plaintiffs claim, it must be dismissed without

prejudice. Leviton Mfg. Co. v. Reeve,942 F. Supp. 2d 244,273(E.D.N.Y. 2013).


                                             Discussion

        Applying these standards, although Igartua is proceeding pro se, and her complaint is

held to less stringent standards than pleadings drafted by lawyers, she must still establish that the

court in which she has chosen to file has subject matter jurisdiction over her action. See Rene v.

Citibank NA,32 F. Supp. 2d 539,541^3(E.D.N.Y. 1999)(dismissingpro se complaint for lack

of subject matter jurisdiction). The lack of subject matter jurisdiction cannot be waived and may

be raised at any time by a party or by the trial court on its own. See Henderson ex rel

Henderson v. Shinseki, 562 U.S. 428,434,131 S. Ct. 1197,179 L. Ed. 2d 159(2011)("[F]ederal

courts have an independent obligation to ensure that they do not exceed the scope oftheir

jurisdiction, and therefore they must raise and decide jurisdictional questions that the parties

either overlook or elect not to press."(citation omitted)). If a court lacks subject matter

jurisdiction, it must dismiss the action. Fed. R. Civ. P. 12(h)(3); Arbaugh v. Y&HCorp.,546

U.S. 500,514, 126 S. Ct. 1235, 163 L. Ed. 2d 1097(2006); Durant, Nichols, Houston, Hodgson

& Cortese-Costa, P.C. v. Dupont,565 F.3d 56,62-63(2d Cir. 2009).

        Federal subject matter jurisdiction exists only where the action presents a federal

question, as provided in 28 U.S.C. § 1331, or where there is diversity jurisdiction, as authorized

by 28 U.S.C. § 1332. Here, plaintiff cannot invoke diversity jurisdiction because all parties are
alleged to be citizens of the State of New York. Igartua's complaint also fails to present a

federal question. Her allegations, given their most liberal construction, again appear to consist of

her dissatisfaction with the NYPD's investigation into reported sexual assaults and simply do not


rise to the level of any federal or constitutional violation of her rights.^ To the extent that her

complaint may state a claim under s<,ate law, in the absence of diversity, such a claim must be


brought in a state court of appropriate jurisdiction.

                                          Filing Injunction

        This is the seventh action filed by Igartua relating to, it appears, the same conduct. Each

of those lawsuits has been dismissed. Plaintiff has been warned in previous orders that "[i]f a

litigant has a history of filing vexatious, harassing or duplicative lawsuits, courts may impose

sanctions, including restrictions on future access to the judicial system." Hong Mai Sa v. Doe,




^ Plaintiffs claims against the NYPD also fail because the New York City Charter provides that
"[a]11 actions and proceedings for the recovery of penalties for the violation of any law shall be
brought in the name ofthe city of New York and not in that ofany agency, except where
otherwise provided by law." N.Y.C. Charter § 396. Therefore, neither DHS nor NYPD is a
suable entity. See Jenkins v. N.Y.C. Dep 't ofHomeless Servs., 643 F. Supp. 2d 507,510,520—21
(S.D.N.Y. 2009), qff'd, 391 F. App'x 81 (2d Cir. 2010). Leave to substitute the correct party
would have, of course, been freely given if that were the only deficiency in the complaints.
Error! Main Document Only.Plaintiffs claim against Detective Johnson, who plaintiff claims
refused to investigate her assertions, also fails because police officers have discretion to conduct
investigations and initiate arrests, and are charged with acting for the benefit ofthe public, not
private citizens. See Town ofCastle Rock, Colo. v. Gonzales, 545 U.S. 748, 760,765(2005)
(noting the "well established tradition of police discretion" and that "serving of public rather than
private ends is the normal course ofthe criminal law."). Thus,"police officers have no
affirmative duty to investigate complaints, as the government and its agents are under no general
duty to provide public services or protection to individual citizens." Morris v. City ofN.Y., No.
14.CV-1749-JG-LB,2pl5 WL 1914906, at *5(E.D.N.Y. Apr. 27, 2015),(citing DeShaney v.
Winnebago Cnty. Dep't ofSoc. Servs., 489 U.S. 189,197(1989)).
406 F.3d 155,158(2d Cir. 2005)(internal quotation marks omitted). Plaintiff was specifically

warned that further duplicative lawsuits may result in a filing injunction that will prevent her

from filing new lawsuits in this court without prior leave ofthe Court. Unfortunately, plaintiff

has failed to heed the Court's warnings. Thus, plaintiff is ORDERED TO SHOW CAUSE,by


written submission filed with the Clerk of Court within 14 days ofthe entry of this order, why
                          t




she should not be enjoined from filing any further informa pauperis actions in this Court without

leave to file having been first granted.


                                              Conclusion

        For the reasons discussed above, the complaint is dismissed without prejudice, pursuant

to Fed. R, Civ. P. 12(h)(3); 28 U.S.C. § 1915(e)(2)(B), and, if plaintiff believes she has a good-

faith state claim, may be refiled in a state court of appropriate jurisdiction. Further, plaintiff is

ORDERED TO SHOW CAUSE within 14 days ofthe entry ofthis order why she should not be

enjoined from filing any further informa pauperis actions in this Court without leave to file.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal would not be taken

in good faith and therefore informa pauperis status is denied for purposes ofan appeal. See

Coppedge v. United States, 369 U.S. 438,444-45,82 S. Ct. 917,8 L. Ed. 2d 21 (1962).^



^ The Court also reminds plaintiff that any criminal complaints should be filed directly with the
appropriate law enforcement authorities, and that, if she is in immediate danger, she should
phone 911. If she believes she may be a victim ofsexual assault or domestic violence, she is
again encouraged to contact the New York City Domestic Violence Hotline toll-free at 800-621-
HOPE(4673), or Safe Horizon's Rape & Sexual Assault Hotline at 212-227-3000.
So Ordered.


Dated: Brooklyn, New York
       October 31,2019


                            /s/ USDJ ERIC N. VITALIANO

                                   ERICN. VITALIANO
                                   United States District Judge
